886 F.2d 1315
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James HAYNES, Plaintiff-Appellant,v.Mary E. ASCH;  Robert Brown, Jr.;  V. Jamrog;  Grohockie,A.R.U.M.;  J. Matthews;  John M. Jabe, Defendants-Appellees.
No. 89-1432.
United States Court of Appeals, Sixth Circuit.
Oct. 2, 1989.

Before KRUPANSKY and WELLFORD, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
On March 21, 1989, appellant filed a notice of appeal from two orders entered March 2, 1989 and March 7, 1989.  The first is an order denying his request for reconsideration of the denial of a temporary restraining order, and the second is an order denying his motion to transfer this case to the Eastern District of Michigan.  Such orders are not appealable.    See Bailey v. Systems Innovation, Inc., 852 F.2d 93, 96 (3d Cir.1988);  Codex Corp. v. Milgo Elec. Corp., 553 F.2d 735, 737 (1st Cir.), cert. denied, 434 U.S. 860 (1977);  cf. Lewelling v. Farmers Ins. of Columbus, Inc., 879 F.2d 212 (6th Cir.1989) (if a transfer was made from a district court in one circuit to a district court in another, the court of appeals in the latter circuit cannot directly review the action of the first district court in ordering transfer).


2
Therefore, it is ORDERED that this appeal be dismissed pursuant to Rule 9(b)(1), Rules of the Sixth Circuit, and appellant's motion for counsel be denied.